MEMORANDUM *
Winona O’Gara appeals the trial court’s order granting the California College of Podiatric Medicine’s motion for summary judgment in her case, in which she alleged that discrimination based on race, gender, and age led to her dismissal from the College.1 We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
In reviewing a motion for summary judgment, this Court must evaluate the evidence in the light most favorable to the nonmoving party and decide both whether there are any genuine issues of material fact and whether the district court correctly applied the substantive law. See, e.g., Brown v. Li, 299 F.3d 1092, 1100 (9th Cir.2002). Here, the evidence in the record does not raise any genuine factual issues that would be material to a finding of discrimination on any of the bases alleged.2 Moreover, a review of the opinion below demonstrates that the district court correctly applied the relevant substantive law.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.


. No further briefing will be allowed in this case. The appellant requested supplemental briefing at oral argument to address evidence in the record that she then alleged supports her claim.


. Counsel for the appellant repeatedly violated Circuit Rule 36-3, which prohibits citing to unpublished dispositions and orders of this Court. 9th Cir. R. 36-3. He also failed to file Excerpts of Record necessary to resolve the summary judgment issues on appeal pursuant to Circuit Rule 30-1. 9th Cir. R. 30-l(a). Moreover, counsel rarely cited to the record, providing scant support for O’Gara's claim on appeal.